                                                        Case No. 19 r024 =,.n.i......__ _ _....,
                                                                            CLC.HK d~ :JiS ITHC !' COl;PT
                                                                         SOUTHERN DIS U'.llC'T ~)r:· \-:AL._i•·CJPJ\JIA
                                                                         BY                                  ~~~,   ,·
                                      Plaintiff,
                      vs.
                                                        JUDGMENT OF DISMISSAL
JOSSIAN AROLDO CHAVEZ-AVILA (01),


                                    Defendant.




IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
 •    granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or

 •    the Court has granted the motion of the Government for dismissal, without prejudice; or

 •    the Court has granted the motion of the defendant for a judgment of acquittal; or

 •    a jury has been waived, and the Court has found the defendant not guilty; or

      the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment:
       18:111 (a),(b) - Assault on a Federal Officer (Felony)




 Dated:   8/28/2019
                                                   Ho . Anthony J. Battaglia
                                                   - · nited States District l'6d e
                                                                              L/
